Case: 12-10567     Date Filed: 09/06/2012    Page: 1 of 2

                                                               [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-10567
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 5:11-cv-00079-CHW


EARL A. BRYANT,

                                                                 Plaintiff-Appellant,

                                       versus

HUTCHINSON AUTO MALL,

                                                                Defendant-Appellee.

                        ___________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                     ____________________________

                               (September 6, 2012)


Before TJOFLAT, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:

     After review of the record and the parties’ briefs, we affirm the district court’s
               Case: 12-10567     Date Filed: 09/06/2012    Page: 2 of 2

dismissal of the complaint for lack of subject-matter jurisdiction. First, Earl Bryant’s

complaint against Hutchinson Auto Mall did not assert any federal claims. Thus, there

was no federal-question jurisdiction under 28 U.S.C. § 1331. Second, according to

the complaint and its attachments, Mr. Bryant and Hutchinson Auto Mall were both

citizens of Georgia, and Mr. Bryant sought only $2,400 in damages. As a result, there

was no diversity jurisdiction under 28 U.S.C. § 1332. See Underwriters at Lloyd’s,

London v. Osting-Schwinn, 613 F.3d 1079, 1085 (11th Cir. 2010) (“For federal

diversity jurisdiction to attach, all parties must be completely diverse and the amount

in controversy must exceed $75,000.” (citations omitted)). Third, Mr. Bryant has

failed to address the jurisdictional issues in his brief, and they are therefore waived.

See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (“When

an appellant fails to offer argument on an issue, that issue is abandoned.”).

      AFFIRMED.




                                           2